Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Starkey, J.), imposed November 16, 1988, upon his conviction of criminal sale of a controlled substance in the third degree, upon his plea of guilty, the sentence being an *654indeterminate term of 5 to 10 years imprisonment and a mandatory surcharge of $100.
Ordered that the sentence is affirmed.
The defendant’s claim that the bargained-for sentence is unduly harsh and excessive is wholly without merit (see, People v Suitte, 90 AD2d 80). Moreover, his challenge to the imposition of the surcharge is premature (see, People v West, 124 Misc 2d 622; see also, People v Williams, 131 AD2d 525). Mangano, P. J., Bracken, Sullivan, Balletta and O’Brien, JJ., concur.